76 Ill. App.2d 388 (1966)
222 N.E.2d 274
Mitchell J. Alster, Plaintiff-Appellant,
v.
Chicago Tastee-Freez Corporation, Alvin D. Rose, Defendants-Appellees.
Gen. No. 51,089.
Illinois Appellate Court  First District, First Division.
October 31, 1966.
Rehearing denied November 16, 1966.
Mitchell J. Alster, pro se, of Chicago, appellant.
Schwartz, Cooper, Kolb & Cohen, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Judgment adverse to plaintiff affirmed.
Not to be published in full.